Grubb, J.,
(concurring):
The record in this case discloses that on October 22, 1900, Edwin R. Cochran, Jr., Esq., having the qualifications prescribed by law, was appointed and commissioned by Governor Tunnell, *377during the recess of the Senate, to be City Judge of the Municipal Court for the City of Wilmington, as created and established by the provisions of Section 14, Chapter 207, Vol. 17, Laws of Delaware, and duly entered upon the discharge of his duties as such Judge; that the State Senate, at its next session thereafter, having adjourned without day on March 8, 1901, and without having consented to, or confirmed his said appointment, Governor Hunn, who had succeeded Governor Tunnell, thereupon on March 9,1901, appointed and commissioned Philip Q. Churchman, Esq., to be the said City Judge, and that subsequently on March 11, 1901, said Churchman ousted said Cochran from said office of City Judge, took and held possession of the same, and proceeded and still continues to discharge the duties thereof, and to enjoy the emoluments thereof exceeding five hundred dollars annually, etc.
An information in the nature of a writ of quo warranta having been filed in behalf of Cochran in the Court below, and judgment having been rendered therein in favor of Churchman, the cause is here on error.
The sole question presented for the determination of this Court is : Whether the consent of a majority of all the members elected to the Senate of the State of Delaware, to the said appointment of Edwin R. Cochran, Jr., Esq., to be the City Judge of the Municipal Court for the City of Wilmington, is, or not, required by law.
Said Chapter 207, Volume 17, p. 428, enacted April 13, 1883, which was the Revised Charter of the City of Wilmington, in Section 14 thereof, created and established the “ Municipal Court for the City of Wilmington ” and its “ City Judge ” and required his appointment by the Governor for a term of twelve years, but did not require confirmation thereof by the Senate.
Section 15 of said Charter gave said Court sole and exclusive jurisdiction of the criminal matters specified in Article 4, Section 15 of the late Constitution.
Section 18 of the Schedule to the present Constitution provides that “all the laws of this State existing at the time this *378Constitution shall take effect, and not inconsistent with it, shall remain in force, except so far as they shall be altered by future laws.”
The power of the Governor, in Section 14 of said Charter of 1883, to “ appoint and commission said City Judge,” without the consent of the Senate, was not repealed or altered by the adjourned Legislature of 1898 which met especially to conform the laws, etc., to the new Constitution (1897), nor has it since been repealed or altered by any General Assembly.
The question then is: Is there anything in the present Constitution which is so clearly and convincingly inconsistent, or in conflict with this statutory, absolute and uncontrolled power of the Governor to appoint and commission said City Jud -e as to annul it or at least restrict it by senatorial confirmation ?
The affirmative of this question, if sustained, wou I effect very serious consequences. It would not only deprive Co hran of his office to which he was appointed by the then lawful Executive, Governor Tunnell, but would also divest the Governor of his said statutory, unrestricted discretionary power. Moreover, it would deprive the Legislature itself of its discretionary powe ■ to enact that the Governor might, without any senatorial confirm! tian, appoint and commission such statutory judicial officer, a id thus operate as a constitutional restriction upon a former legislative power.
Under such circumstances, the rule of constitutional in erpretation and construction is well settled, that the courts will require the inconsistency between the statute and the Constitution o be clear and cogent before they will intervene and cause such serious consequences, and will not do so in case of doubt regarding such inconsistency.
The question before us is not whether Section 15, Article 6 of the late, or Section 30, Article 4 of the present Constitution, i )- lating to the establishment of, and the grant of the therein specified criminal jurisdiction to, any inferior Court established or to be established by the Legislature, applies to said City Court and *379Judge now under consideration. That question, which in important respects differs from the present one, has been decided affirmatively by this Court in Forbes and Hartman vs. State, 2 Pennewill, 197.
Nor is the question whether said City Judge is a corporate or State officer or agent, or both; or charged with corporate or State duties, or both, the necessarily decisive one in this instance.
The controlling question here is, whether or not Section 9, Article 3 of the present Constitution, relating to the confirmation by the Senate of “ such officers as the Governor is or may be authorized by this Constitution, or by law to appoint,” really applies, in constitutional contemplation, to said City Judge of Wilmington. In other words; is said City Judge whose said court was lawfully established and existing before and at the time the present Constitution took effect—on June 10, 1897—such an officer as is required within the true intent and meaning of said Constitution, to have his lawful appointment by the Governor confirmed, or “ consented to by a majority of all the members elected to the Senate ” ?
This intent and meaning must be sought in the language and provisions of the Constitution itself, considered all together, and in the sound interpretation and construction thereof according to the well recognized and settled rules applicable thereto, and especially as found in the authoritative adjudications in this State.
The provisions of the Judiciary Article—Article 4—of the present Constitution expressly provide for the appointment by the Governor and the confirmation by the Senate of every Judge or judicial officer specifically created, or generally authorized by the Constitution, except the Register of Wills and such statutory judicial officers as were omitted from Section 32 of said Article 4 —particularly the Judge or Judges of such statutory court or courts as was or were duly established and existing before and at the time the present Constitution took effect.
The provisions of Section 22, Article 3, of said Constitution provide expressly and specifically, by name, for the election of the *380Register of Wills who is the constitutionally designated Judge of the Register’s Court,
But no provision either of said Section 22, Article 3, or of any other section or article of the Constitution, expressly and specifically provides for either the appointment and confirmation, or the election of the said City Judge of Wilmington, or of any Judge of any other statutory Court that may have been (if any) duly established and existing before and on June 10, 1897.
Yet, notwithstanding this, the defendant in error contends that a constitutional intent that the confirmation of the appointment of said City Judge of Wilmington, whose Court was lawfully established and existing June 10, 1897, and whose office became vacant since'the present Constitution took effect on said day, is to be found in certain provisions of Section 9, Article 3, thereof.
Said provisions are as follows :
“ Section 9. He shall have power, unless herein otherwise provided, to appoint, by and with the consent of a majority of all the members elected to the Senate, such officers as he is or may be authorized by this Constitution or by law to appoint. He shall have power to fill all vacancies that may happen during the recess of the Senate, in offices to which he may appoint, except in the offices of Chancellor, Chief Justice and Associate Judges, by granting commissions which shall expire at the end of the next session of the Senate.” * * * “Unless herein otherwise provided, confirmation by the Senate of officers appointed by the Governor shall be required only where the salary, fees and emoluments of office shall exceed the sum of five hundred dollars annually.”
But as this language is entirely general and does not sepcifically refer to judicial officers as the respective sections of said Judiciary Article 4 do, and as said City J udge is a charter officer and clothed with powers and duties regarding violations of corporate ordinances as well as of State laws, and as his said Court was law*381fully established and existing before and on June 10, 1897, said general language of Section 9, Article 3, is clearly inapplicable to said City Judge of Wilmington, for reasons and upon grounds which seem to be sound and tenable.
A decisive reason for this view appears to be that the respective sections of said Article 4 having specifically provided for the appointment and confirmation of every kind of judicial officer named and created by the Constitution, or authorized by it to be created, except such statutory judicial officers as have been omitted from Section 32, and also the Register of Wills who by said Section 22 of Article 3 is expressly made an elective officer, it must be presumed that the framers of said Constitution, in omitting the said City Judge of Wilmington, and his like, from the class of statutory courts expressly mentioned in Section 32, Article 4, purposely intended, for reasons deemed by them wise and sufficient, as we must presume, that confirmation by the Senate should not apply to him or to any Judge of such other statutory courts as were lawfully established and existing (if any) when said Constitution took effect. For it seems unreasonable to suppose that, whilst said framers were specifically providing in the appropriate sections of said Judiciary Article itself for the confirmation by the Senate of each kind or class of judge or judicial officer except said Register of Wills, (concerning whom they specifically made adequate provision in said Section 22, Article 3), and particularly of the statutory class of judicial officers embraced in said Section 32, they would have intentionally left the confirmation of said City Judge, and any other such statutory judge, to the general unspecific clause of a different and distinct Section and Article, such as said Section 9 and Article 3 are.
Said Section 32 is as follows:
“ Section 32. Justices of the Peace and the Judges of such Courts as the General Assembly may establish pursuant to the provisions of Section 1 or Section 30 of this Article shall be ap*382pointed by the Governor, by and with the consent of a majority of all the members elected to the Senate, for such terms as shall be fixed by this Constitution or by law.”
If the general language of Section 9, Article 3, respecting said confirmation could properly be construed to include said City Judge who is entirely omitted from said Section 32, Article 4, owing to its exclusively future application, as this Court held in Forbes and Hartman vs. State, 2 Pennewill, 207, then the thereafter created statutory judicial officers specifically referred to in said Section, whould have been equally included by said Section 9, Article 3, if they also had been omitted from said Section 32, Article 4; and consequently said Section 32, so far as respects confirmation by the Senate of such futurely created judicial officers, would be a needless and superfluous provision on the part of the Convention which incorporated it in Article 4 of the Constitution. The more natural and reasonable inference manifestly is that the framers of the Constitution intended that confirmation by the Senate of State Judges and other judicial officers should only be required as prescribed exclusively by the express provisions of the respective sections of the said Judiciary Article. Therefore, whilst confirmation by the Senate applies to the Judges of all the constitutional and statutory courts actually embraced within sections 3 and 32 of said Article 4, yet it cannot apply to the confirmation of the Judges of any such courts as are not embraced therein.
The general language of said Section 9, Article 3, cannot properly be held to enlarge the specific language or scope of the subsequent Section 32, Article 4, for the former, being general, must be limited by the latter.
Further constitutional evidence in support of the view that confirmation by the Senate was not- intended to apply to said City Judge of Wilmington, or to the Judge of any other such statutory inferior court already established at the time the present Constitution took effect, is found in the fact that there is omitted from said Section 32, Article 4, the word “ established ” which immediately *383precedes the words “ or to be established ” in Section 30 of Article 4, and which word was not in the corresponding Section 15 of Article 6 of the late Constitution, but was carefully added in said Section 30 of the Judiciary Article of the present Constitution.
This significant addition in said Section 30, to the words “ to be established ” as contained in said Section 15, Article 6 of the late Constitution, viewed in connection with the provisions of Section 18 of the Schedule of the present one, furnished, as this Court held in Forbes and Hartman vs. State, 2 Pennewil, 202, convincing evidence of a constitutional design to embrace within its provisions, and continue the existence of the said Municipal Court of Wilmington and its said Judge, and also any other such statutory inferior court and Judge already established and existing (if any) when the present Constitution took effect. If this be so, then the convention which framed said Section 30, Article 4, must necessarily have been cognizant of the continuance of such already established Municipal Court, and therefore must, presumably, have had in mind, and consequently have deliberately and intentionally omitted ' to insert in said Section 32 of said Article 4 the words “ have already established or ”—or their equivalent—when it merely inserted therein the words; “ may establish ” only, thereby — as was declared by this Court in said Forbes and Hartman vs. State, 2 Pennewill, 204—“ giving the last named Section 32 a prospective application solely and confining its operation to statutory courts established after the present Constitution took effect.”
This deliberate omission is unquestionably further convincing evidence of a plain constitutional intent that confirmation by the Senate of the Judge of any such pre-existing court as the said Municipal Court of Wilmington, shall not be required, and that the preceding general language of Section 9, Article 3, respecting confirmation by the Senate, shall not apply to said City Judge, or to any such judicial officer.
In combatting the foregoing view, the insufficient explanation has been suggested in behalf of the defendant below, that said *384Section 32, Article 4, providing that all Justices of the Peace and Judges of such statutory courts as shall in future be established pursuant to Section 1 or Section 30 of said Article 4, shall be appointed by the Governor and confirmed by the Senate, was incorporated in the Constitution owing to the importance of said officers and because of the alleged fact that many of said Justices of the Peace and statutory judicial officers do not, or would not receive $500 annually from salary, fees, etc., and hence would, otherwise, be exempted from confirmation by the salary, etc., clause of Section 9, Article 3, relating to that subject.
Yet if such were the fact and reason, it would be more reasonable to presume that such Justices and judicial officers would have been more directly and explicitly excepted from the operation of said salary clause of Section 9, Article 3, by appropriately adding thereto the requisite proviso for such purpose. But as such alleged fact does not appear in the record before this Court, it is a mere conjecture and assumption of both the motive of the Constitutional Convention and the supposed fact upon which their said action is imagined to have been founded. It is not within the province or duty of this Court, in the absence of any evidence or constitutional provision warranting it, either to conjecture or question the grounds upon which constitutional conventions or legislatures, exercise their own rightful power and discretion.
In the present instance it is a plain and positive fact that the convention carefully (and not undesignedly) employed in said Section 32, Article 4, language which applies only to Justices of the Peace, and to Judges of said statutory courts futurely established, and studiously and deliberately discarded the aforementioned words of said Section 30, Article 4, or their equivalent, which would, if used, have embraced the Judges of such courts then already established, including said City Judge of Wilmington.
The foregoing inference, therefore, that the framers of the present Constitution intended absolutely to exclude such pre-established City Judge, or Judges (if any), from the class of officers *385whose confirmation was really required by the Constitution, and for reasons deemed proper and sufficient in the judgment and discretion of the Convention, as we must presume, whatsoever they were, is much more certain and reasonable and much less conjectural and unwarrantable than that suggested as aforesaid in behalf of the defendant below. In the absence of any actual evidence of the Convention’s real reason, a far more reasonable ground than that conjectured as aforesaid, would be that they acted in this respect under the belief that the mode of selecting Municipal Judges and other corporate officers should be left to the wisdom and discretion of the Legislature exclusively, and not be restrained or hampered by permanent constitutional restrictions. And this inference seems to be strengthened by the provision of Section 1, Article 9 of the present Constitution, expressly reserving to the Legislature the creation and general control of municipal corporations in this State.
Here the determination of the cause before us in favor of the plaintiff in error might well rest.
But there is a further ground urged in behalf of the plaintiff in error to show that said general and unspecific language of Section 9, Article 3, relating to confirmation by the Senate, is inapplicable to the appointment of said City Judge of Wilmington. And that is, that said general and unspecific language cannot, in view of the general purport and purpose of the present Constitution, and according to well settled rules of interpretation and construction—especially in this State—of itself, without some plainer evidence of such constitutional design, properly be held by this Court to refer or apply, in constitutional contemplation and meaning, to such an officer as said City Judge who is a municipal corporate officer or servant clothed and charged with purely corporate as well as with certain minor State powers and duties.
Undoubtedly the general principle upon which this contention in behalf of the plaintiff in error is based, has long been uniformly recognized and directly adjudicated by the Courts of Delaware.

*386
Gray vs. State, 2 Harr., 76; State vs. Wilmington City Council, 3 Harr., 294; Coyle vs. McIntyre, 7 Houst., 44; Forbes and Hartman vs. State, 2 Pennewill, 197.

Therefore, as fully one-half of the Constitutional Convention were lawyers—some of them the foremost members of the Delaware Bar—it seems reasonable to infer that the Convention framed the present Constitution and the said language of Section 9, Article 3, in view of and subject to this general principle.
In State vs. Wilmington City Council, 3 Harr, 294, the question was whether the general language of Section 8, Article 7 of the late Constitution disqualified John Hagany, an ordained clergyman then continuing in the excersise of his clerical functions, to hold the office of City Treasurer of Wilmington.
The pertinent provision of said Section 8, Article 7 was as follows: “ No ordained clergyman or ordained preacher of the gospel of any denomination, shall be capable of holding any civil office in this State, or of being a member of either branch of the Legislature, while he continues in the exercise of the pastoral or clerical functions.”
Although it was conceded that the natural import of said language was broad enough ordinarily to include a municipal corporate officer, yet it was held by the Court that said general language did not, within the true intent and meaning of the Constitution, embrace and apply to such an officer. In this instance the said City Treasurer was a purely corporate officer and was not charged with any strictly State duty.
In Forbes and Hartman vs. State, 2 Pennewill, 197, the following language of Section 9 of the Schedule of the present Constitution, “ All the Courts of Justice now existing shall ”—on June 10, 1897—“ be abolished, and the offices of the said Chancellor and Judges shall expire,” was held by this Court not to apply to the said City Judge'of Wilmington.
In Coyle vs. McIntyre, 7 Houst., 44, the questions directly raised, and therefore necessarily adjudicated, were whether the *387Board of Water Commissioners for the City of Wilmington, who had been named and appointed by the Legislature, must either have been appointed by the Governor under the following provision of Section 8, Article 3 of the late Constitution, viz., “ He shall appoint all officers whose offices are established by this Constitution, or shall be established by law, and whose appointments are not herein otherwise provided for; ” or have been elected or otherwise selected by the municipality under the following provision of Section 8, Article 7 of said Constitution, viz., “ The rights, privileges, immunities and estates of religious societies and corporate bodies shall remain as if the Constitution of this State had not been altered,”—which latter provision it was contended saved to said City the right to have its corporate agents so elected or selected.
In this case the late Court of Errors and Appeals determined that, in constitutional contemplation, neither of said general constitutional provisions thus applied to the said Board of Water Commissioners.

7 Houst., 80 to 82, 92, 98, 99.

In Gray vs. State, 2 Harr., 76, the questions were also directly raised, and therefore unavoidably and necessarily adjudicated, whether the mayor as a Judge of the Mayor’s Court for Wilmington—who was elected by the Council of said City pursuant to its Charter granted January 18, 1832, and under the late Constitution of 1831 which the Court was then construing—must either have been appointed by the Governor under said Section 8, Article 3 of said Constitution, or have been elected by the municipality under said saving clause of Section 8, Article 7 thereof. The Court held in that case, without announcing any opinion or grounds therefor, that said Mayor’s Court was lawfully constituted and vested with the criminal jurisdiction specified in Section 15, Article 6 of the late Constitution.
To correctly so hold, the Court must necessarily have determined that said general language of said two constitutional pro*388visions just quoted did not, according to the true intent and meaning of the Constitution, thus apply to such Judge of said Mayor’s Court; as was similarly determined by the late Court of Errors and Appeals in Coyle vs. McIntyre in respect to said Board of Water Commissioners, as already stated. It is true that Judge Harrington, who was then the Judicial Reporter for the State, in his published individual opinion, erroneously asserted the contrary as to said saving clause respecting corporations, at least, but he expressly states in his report of said case, 2 Harr., 87, that the majority of the Court, including Chief Justice Thomas Clayton, delivered no opinion, and he refrains from stating that they actually concurred in his untenable view.
The case of Gray vs. State is virtually identical, in both the questions and facts in controversy, with that now before us, except that in the latter the Judge was appointed by the Governor, and in the former was selected by the City Council of Wilmington. For, in principle, there can be no material difference between a question of “ appointment ” and one of “ confirmation ” so far as respects the applicability of a constitutional general clause regarding either, to a corporate officer. In said Gray case the Court—that is, the majority—certainly determined that the mayor as Judge of the Mayor’s Court, although then vested and charged by the Legislature with the same powers and duties respecting criminal offenses under State laws, as the said City Judge now is, was nevertheless not subject to the said two above-mentioned general provisions, in respect to either his appointment by the Governor or his election by fhe citizens of the municipality.
If this be so, and there being no substantial difference, in the application of said principle, between appointment and confirmation, then why shall not said principle of constitutional construction materially aid in the determination of the present controversy respecting said City Judge ?
The only notable difference between said Gray case and the present one is that in the latter the Judge was appointed by the *389Governor, whilst in the former he was elected by the municipality of Wilmington through its council.
But in State vs. Dallas, 3 Yeates, 300, the Recorder or Judge of the City Court of Philadelphia, was appointed by the Governor, and was held to be a Judge of a court of record and empowered to try and determine criminal offenses against the laws and peace of the State of Pennsylvania. He at the same time was the United States District Attorney for the Eastern District Of Pennsylvania. Notwithstanding this, the Supreme Court of said State held that he was not such a Judge as was contemplated by the Constitution of Pennsylvania in the following prohibition: “ No person holding or exercising any office of trust or profit under the United States, shall, at the same time, hold or exercise the office of Judge, Secretary, Treasurer, Prothonotary, Register of Wills, Recorder of Deeds, Sheriff, or any office in this State to which a salary is by law annexed.”
In so deciding, said Court plainly appears to have considered that said constitutional provision did not take notice of, or apply to such a municipal Judge or other corporate officer, For Chief Justice Shippen, delivering the unanimous opinion of the Court, in the course of said opinion also declared that the words “ Secretary ” and “ Treasurer ” as used in said prohibition, applied exclusively to the Secretary and the Treasurer of the State, and could not be held to mean the Secretary or Treasurer of any corporate body within the State. It is to be observed also that said prohibition included the words “ or any office in this State to which a salary is by law annexed;” and further that said Section 9, Article 3 of our present State Constitution, now in question, contains, in respect to confirmation by the Senate, these words : “ Such officers' as he ” (the Governor) “ is or may be authorized by this Constitution or by law to appoint,” and also “ unless herein otherwise provided, confirmation by the Senate of officers appointed by the Governor shall be required only where the salary, fees and emoluments shall exceed the sum of five hundred dollars annually.”
*390Said last clause of Section 9, respecting salary, etc., is not a grant or enlargement of the power of confirmation by the Senate, but is merely a limitation of that power as recognized or granted in the prior provisions of said section; and, further, it only relates to such officers merely as the said power is really applicable to.
The provisions of said clause of the Pennsylvania Constitution are more broad and comprehensive, as well as more specific» than said provisions of Section 9, Article 3 of the Delaware Constitution, and yet the Court in State vs. Dallas, 3 Yeates. 300, held not only that said provisions did not apply to the Eecorder or City Judge of Philadelphia, but also that, in the opinion of the Court, they did not apply, in constitutional contemplation and intent, to the Secretary or Treasurer of any corporation within the State— that is, to a corporate officer.
In the Dallas case the fact that said Eecorder or City Judge had been appointed by the Governor, instead of elected or otherwise chosen by the municipality, did not seem to affect the decision in any material respect.
In the determination of the case now before us the question then arises: May merely the mode of appointment make such an officer as the City Judge of Wilmington a State instead of a corporate officer? If so, then must not the Board of Water Commissioners, in question in Coyle vs, McIntyre, 7 Houst., 44, notwithstanding the contrary decision therein, be declared State instead of corporate officers or agents, for they were expressly named, appointed and empowered by the act of the General Assembly itself j as well as other officers within said municipality who have occasionally been appointed by the Legislature, the Governor or the Judiciary?
Surely the general public nature of the powers and duties discharged under State laws would more reasonably than such mode of appointment merely, impress a public or State character upon a corporate officer designated, empowered and required by a charter provision or any other Legislative enactment, to perform such *391duties of a general public, and not strictly corporate description. And yet, in view of the decision in Gray vs. State, 2 Harr., 93, it was there necessarily held, as heretofore shown, that the Judge of said Mayor’s Court, although invested and charged with such public powers and duties, was still a corporation and not a State officer. And this view of the Court in Gray vs. State was concurred in by so able and eminent a lawyer as Hon. James A. Bayard, in the course of his argument in State vs. Wilmington City Council, 3 Harr., 297, although said case of Gray vs. State was cited against his cause at the hearing thereof.
Much was said at the argument here, in reference to the present City Judge being a public, in the sense of a State officer, and therefore subject to confirmation, under Section 9, Article 3 of the Constitution. As has already been explained, the fact of his being even a State statutory judicial officer would not necessarily make him subject to confirmation by the Senate if he was really exempted therefrom by a proper construction of the express provisions of the Constitution, or the clear and reasonable implications thereof, as it already has been shown that he was.
But does the fact of a municipal corporate officer being clothed and charged with powers and duties of a public, and not merely corporate nature, under the provisions of a charter or of a special or general State law, make him the less a corporate officer ?
The theory and ground upon which every municipal corporation is created is that it is an instrumentality or agency of the State to aid the State in the civil government of that portion of its territory embraced within the prescribed corporate limits. All municipal corporations are emanations of the supreme law-making power of the State and created exclusively for the public advantage. (Coyle vs. McIntyre, 7 Houst., 89, 96). Therefore, in legal contemplation, every such corporation is a public instrumentality or agency created and empowered solely for public purposes and charged with duties in behalf of the State to which it owes its being, and, consequently, as it can act only through its officers, *392agents and servants, all these are, logically speaking, public or State agencies. And yet they have uniformly been regarded in this State as officers and servants of such municipal corporations, and also elsewhere unless there were special constitutional or statutory provisions, or reasons of State polity or policy to the contrary.
In Wilmington vs. Vandegrift, the late Court of Errors and Appeals, whilst it held that the City was not liable for the failure of its city police to discharge a State duty respecting a nusiance within its public streets, yet did so on the ground that these “ servants of the municipality,” as the Court termed them, had failed to discharge a public, not a mere corporate duty. In delivering its opinion the Court also described the present Municipal Court in Wilmington as a “ public instrumentality ” in respect to its specified criminal jurisdiction under Section 15 Article 6 of the late Constitution; but said Court nowhere declared that it was not a constitutent part of the said corporation, nor that' its Judge was not a corporate officer. (1 Marvel, 18).
Further review of the respective contentions in this cause seems needless. Having carefully examined and compared the respective provisions of the Constitution relating to the confirmation of such officers as may be appointed by the Governor, and having maturely considered said provisions in the light of the authoritatively established principles and rules of interpretation and construction, I fail to discover any constitutional provision or plain and reasonable implication thereof which warrants this Court in holding that said Section 9, Article 3, or any other provision of the Constitution requires that the Senate shall confirm or consent to any appointment of said City Judge of Wilmington which the Governor may be authorized to make.
In favor of such contention is only the general language of said Section 9, which provides that the Governor shall have power to appoint, subject to confirmation by the Senate, “ such officers as he is or may be authorized by this Constitution or by law to appoint.”
*393Against it are the long continued and uniform adjudications of the courts of this State, that equally broad and comprehensive constitutional provisions, unaided by other provisions or implications, are not, in the constitutional meaning and intent, applicable to the officers of a municipal corporation. Also against such contention are the express and specific provisions and plain implications of Article 4, and especially of said Section 32 thereof which clearly excludes from confirmation by the -Senate the said City Judge of Wilmington, as heretofore explained.
So that, whatsoever may have been the evils to be remedied by, and the general purpose of the adoption of the confirmation provisions of said Section 9, Article 3 of the Constitution, it seems certain that its framers clearly intended that the said City Judge of Wilmington, and his like, should be excepted therefrom and should not be subject thereto. I therefore consider that the provisions of the Constitution, properly interpreted and construed, warrant the conclusion that such confirmation of said City Judge is not within the meaning and contemplation of that instrument, and that, consequently, the judgment of the Court below should be reversed.